DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-3, 5, 6, 8-20, and 24 are pending in this application.
Cancellation of claims 4, 22, 23, and 25 is acknowledged.
Claims 13-16 and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 November 2019.

Claims 1-3, 5, 6, 8-12, 17-19, and 24 are examined.


Withdrawn Rejections
The rejection of claims 1-6, 8-12, 17-19, and 22-25 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to independent claim 1 and cancellation of claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejections are maintained, and are updated as necessitated by Applicant’s amendment filed 08 June 2022:
Claims 1-3, 5, 6, 8-12, 17, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bouquerand (US Patent 8,227,014, cited by Applicant in IDS filed 02 February 2021) in view of Gallaher et al. (“Gallaher”, US 2003/0124170, previously cited), CN 103891935 (“CN ‘135”, English abstract cited by Applicant in IDS filed 20 December 2017; machine translation included with this Office action) and Satoh et al. (“Satoh”, US Patent 5, 264,421, previously cited).
Regarding claim 1, Bouquerand teaches a particulate composition in the form of a large spherical glassy bead having a cross-sectional diameter greater than 5 mm (e.g., abstract), preferably between 5 mm and 15 mm (e.g., col. 3, lines 13-16).  This range overlaps that of the claimed invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  Applications include use in consumer products, such as a foodstuff or beverage (e.g., col. 1, lines 20-25; col. 3, lines 3-4; claim 4).  While Bouquerand does not explicitly state the beads are “chewable”, it is noted that the beads may be used in products which are to be chewed (e.g., chewing gum), and thus the skilled artisan would reasonably expect the beads may be chewed.  Bouquerand also teaches the beads can be subjected to a coating, such as a wax (e.g., col. 7, lines 33-36) and thus may be water-repellant.  The beads comprise an encapsulating carrier composition essentially made of fibrous materials, more particularly dietary fibres including water-soluble polysaccharides (e.g., col. 2, lines 16-18, 46-63), with amounts of flavor material of up to 15% by weight (e.g., col. 5, lines 43-45), and thus the beads comprise more than 50% dietary fibers.  Regarding the absence of a thickening agent, Bouquerand does not explicitly require the presence of a thickening agent, and also teaches suitable applications include liquids without a thickening agent such as soups, and thus the skilled artisan would reasonably expect the composition may be formulated without a thickening.
Regarding the amount of beads in the composition, Bouquerand does not specifically teach an amount of beads in the beverage composition.  However, Bouquerand does exemplify amounts of beads in other compositions of approximately 1% by weight (e.g., see Examples), and generally teaches amounts from a few ppm to 5-10% in consumer products, and thus the skilled artisan would reasonably expect the beverage composition may also be formulated with similar amounts of beads, with a reasonable expectation of success.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  See MPEP 2144.01.
Bouquerand differs from the claimed invention in that Bouquerand does not specifically teach a) the beverage may be one listed in the claims, such as green tea (instant claims 1, 5, and 6); b) the dietary fibers are cellulose fibers, such as non-fermentable fibers such as hydroxypropyl methylcellulose (instant claims 2, 3, and 10); c) the active (e.g., flavor material) may be a plant such as licorice (Glycyrrhiza glabra; claims 8 and 17) or a plant active such as glycyrrhizin (claim 10); or d) the energy content of the beads or composition (instant claim 1 as amended).
Gallaher is in the field of viscous polysaccharides to reduce the percentage of body fat and the level of leptin in mammals (e.g., paragraph [0001]), and teaches suitable polysaccharides include water-soluble polysaccharides such as glucans, gums, and cellulose derivatives (e.g., paragraphs [0008]-[0014]); preferred are beta-glucan and hydroxypropyl methyl cellulose (e.g., paragraph [0015]).  The polysaccharides may be mixed into foodstuffs and beverages, such as flavored drinks (e.g., paragraph [0058]).
CN ‘135 teaches a health preserving beverage comprising green tea and liquorice, wherein the produced tea has the benefits of clearing heat, resolving phlegm, reducing weight, slimming, improving eyesight and calming the liver (abstract).
CN ‘135 further teaches liquorice, when in green tea, provides the benefits of clearing heat, resolving phlegm, reducing weight, slimming, improving eyesight and calming the liver.  Additionally, Satoh teaches the main component of liquorice, glycyrrhizin, is 150 times sweeter than sucrose, is widely used as a sweetener, and also is known to have pharmacological effects such as an antiulceration effect, and a protection effect against hepatopathy (e.g., col. 1, lines 10-20).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select hydroxypropyl methylcellulose as the water-soluble polysaccharide in the composition of Bouquerand; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because HPMC is also known to be a water-soluble polysaccharide, and provides the additional benefits of reducing body fat, as taught by Gallaher, and Bouquerand already teaches its dietary fibers are water-soluble polysaccharides. 
Additionally, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select a tea of green tea and liquorice as the medium of the composition of Bouquerand; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because the produced tea has the benefits of clearing heat, resolving phlegm, reducing weight, slimming, improving eyesight and calming the liver, as taught by CN ‘135, and Bouquerand teaches its beads may be in a beverage.
Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select liquorice and/or its main component glycyrrhizin as the active in the beads of Bouquerand, thus arriving at the claimed invention, since doing so provides the benefits of sweetness, antiulceration effect, and a protection effect against hepatopathy, as taught by Satoh, as well as additional health benefits when present with green tea, as already taught by CN ‘135.
Regarding the energy content of the beads (amended claim 1), it is noted that, since the composition of the prior art comprises the same cellulose fibers (hydroxypropyl methylcellulose) as those instantly disclosed for non-fermentable cellulose fibers (e.g., see as-filed specification, page 6), the skilled artisan would reasonably expect the beads to have the same energy content, absent a clear teaching otherwise.
Regarding the energy content of the composition (amended claim 1), it is noted that, since the beverage of CN ‘135 (green tea) is the same as that instantly claimed (e.g., see instant claims 1, 6), and the active of CN ‘135 (licorice, glycyrrhiza glabra) is the same as that instantly claimed (e.g., see instant claim 10), the skilled artisan would reasonably expect the composition of the prior art to have an energy content within the range instantly claimed, absent a clear teaching otherwise.
Regarding claims 9 and 18, Bouquerand teaches flavor material as additives in its beads (e.g., abstract; col. 5, lines 43-60).
Regarding claim 11, Bouquerand teaches the beads are preferably spherical (i.e., round; e.g., col. 3, lines 15-16).  
Regarding claim 12, Bouquerand teaches the beads are essentially made of fibrous materials, which are both sugarless and non-cariogenic (e.g., abstract).
Regarding claim 24, it is noted that the limitation, “wherein the beads are produced by compressing the components”, is a product-by-process limitation.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  Since Bouquerand teaches its particulate compositions may be formed by extrusion under pressure (e.g., Examples 1-3), the skilled artisan would reasonably expect the implied structure of the claimed invention (i.e., wherein the components are brought together by compression) would be equivalent to that taught by and suggested by Bouquerand (i.e., wherein the components are brought together under pressure), absent evidence to the contrary. 

Claims 1-3, 5, 6, 8-12, 17-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bouquerand in view of Gallaher, CN ‘135, and Satoh as applied to claims 1-3, 5, 6, 8-12, 17, 18, and 24 above, and further in view of Gardiner et al. (“Gardiner”, US 2006/0210650, previously cited).
The inventions of Bouquerand, Gallaher, CN ‘135, and Gardiner is delineated above (see paragraph 8, above).  Bouquerand further teaches additives include vitamins and nutraceuticals (e.g., col. 6, lines 10-17; claim 7).
Specifically regarding claim 19 (and more generally regarding the remaining claims). Bouquerand does not specifically teach the presence of a mineral such as chromium polynicotinate.
Gardiner teaches chromium plays a role in the metabolism of glucose, and is necessary for energy production, and also assists in the production of insulin.  It helps to stabilize blood sugar levels and can be beneficial both for people with hypoglycemia and diabetes.  It is also important to the synthesis of cholesterol, fats, and proteins.  Chromium polynicotinate may be more effective than other types of chromium, as it provides a biologically active form of chromium, which is more absorbable in the body (e.g., paragraphs [0026] and [0027]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include chromium polynicotinate in the composition of Bouquerand, thus arriving at the claimed invention, since doing so provides the benefits of improved energy production and stabilization of blood sugar, as taught by Gardiner.


Response to Arguments
Applicant's arguments filed 08 June 2022 have been fully considered but they are not persuasive.  
Applicant argues that Bouquerand does not suggest that its particulate composition is both coated an water-repellant because the fibrous carrier of Bouquerand is water-soluble and thus the particulate composition is also water-soluble.  Applicant also argues the wax coating taught by Bouquerand refers to a gelatin candy rather than the particulate composition.  Applicant further argues the wax coating elsewhere taught by Bouquerand is to adjust the release of an active ingredient, while instant claim 1 recites that the beads are not designed provide a slow release of an active ingredient.  This argument is not persuasive because Bouquerand specifically teaches its particulate composition can be subjected to a coating, such as a wax (e.g., col. 7, lines 33-36) and thus the particulate beads themselves may be water-repellant.  Additionally, Bouquerand does not limit release of any active ingredients to a slow release, but rather teaches the release may be modified, and thus does not teach away from the limitation of the claims.
Applicant also argues, “[T]he specific subject and function of the inventive composition are also very different from Bouquerand, either taken alone or in combination with other references such as Gallagher. The structure and function of the composition of the present invention are unusual. The combination of features in claim 1 was not obvious.”  However, Applicant does not point out any specifics here as to what, how, or why the claimed invention is different or “unusual” when compared with Bouquerand.  Therefore, the argument is not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971); MPEP 2145 X.A.  In this case, since Bouquerand already teaches its dietary fibers are water-soluble polysaccharides, and Gallaher teaches HPMC (a water-soluble polysaccharide) provides the additional benefits of reducing body fat, one skilled in the art would be motivated to include HPMC as the water-soluble polysaccharide in the composition of Bouquerand, with a reasonable expectation of success.  Additionally, one skilled in the art would also be motivated to select a tea of green tea and liquorice as the medium of the composition of Bouquerand, with liquorice and/or its main component glycyrrhizin as the active in the beads of Bouquerand, since green tea with liquorice provides the benefits of clearing heat, resolving phlegm, reducing weight, slimming, improving eyesight and calming the liver, as taught by CN ‘135, as well as the benefits of sweetness, antiulceration effect, and a protection effect against hepatopathy from liquorice and/or glycyrrhizin, as taught by Satoh.
Applicant further argues the term “beverage” is mentioned very rarely in Bouquerand, and the examples relate to nutritious foods.  This argument is not persuasive because Bouquerand still clearly teaches its composition may be in the form of a beverage (e.g., col. 1, lines 20-25; col. 3, lines 3-4; claim 4).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); MPEP 2123 II.
Applicant also argues Gallaher teaches its polysaccharides are incorporated into “various foods”, while in contrast the claimed invention does not relate to “a food having appreciable nutritional value”.  This argument is not persuasive because Gallaher teaches its “foodstuff” may be a beverage, such as a flavored drink (e.g., paragraph [0016], cited by Applicant), its polysaccharides are non-nutritive and indigestible (e.g., paragraph [0027], and that its polysaccharides may be mixed in to a liquid vehicle, such as water (e.g., paragraph [0057]), and thus its “foodstuff” is not required to be a product of nutritional and/or caloric value.  
In response to Applicant’s assertions that “the composition as a whole is not a beverage”, this assertion appears to be contradictory to Applicant’s own instant disclosure, which is titled “Composition for weight reduction comprising a beverage and beads” (emphasis added).  Applicant’s argument that the claimed invention is “neither a food…nor a beverage, but something different”, and thus “distinguished significantly” from Bouquerand and Gallaher, is not persuasive Bouquerand teaches its particulate product (beads) may be in a beverage, and Gallaher teaches its polysaccharides may be present in a beverage.
In response to Applicant’s argument that the effect of the claimed composition is achieved by prolonged chewing, it is noted that the claims are drawn to the composition itself, not a method of prolonged chewing for weight loss.  
Applicant further argues that the beads or polysaccharides are added to foods having nutritional value, and asserts Bouquerand and Gallaher do not disclose or suggest a composition which has no relevant nutritional value.  This argument is not persuasive because Bouquerand teaches examples of product which may not have nutritional value, such as chewing gum (e.g., claim 5), and Gallaher teaches its polysaccharides may be added to a liquid vehicle such as water (e.g., paragraph [0057]).
Applicant argues, “From common sense it is evident that there would be a danger of choking if a composition in this form would be provided as a food”, and the claimed invention can be provided “with safety instructions”. This argument is not persuasive because Bouquerand has beads of the same size in edible products, including beverages and liquids such as soups, and Applicant’s claims do not require safety instructions, nor does the instant specification disclose safety instructions.
Therefore, it is the Examiner’s position that the claims are rendered obvious.


  

Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611